                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

                                 CIVIL ACTION NO.: 3:17-cv-349

PATRICIA M. COX,                                )
                                                )
                PLAINTIFF,                      )
                                                )
        VS.                                     )
                                                )
NANCY A. BERRYHILL,                             )
ACTING COMMISSIONER OF                          )
SOCIAL SECURITY,                                )
                                                )
                DEFENDANT.                      )

        THIS MATTER IS BEFORE THE COURT on the Plaintiff’s Consent Motion for Fees

Pursuant to the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A) filed on October 25, 2018.

(Doc. No. 19.) Having reviewed the motion, supporting materials, memorandum in support, and

the case file the Court determines that Plaintiff should be awarded an attorney’s fee under the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of $4,750.00.

        IT IS ORDERED that the Plaintiff’s Motion for Fees Under the Equal Access to Justice

Act 28 U.S.C. § 2412(d)(1)(A) (Doc. No. 19) is GRANTED, to the extent that the Court will

award attorney fees in the amount of $4,750.00, and that pursuant to Comm’r of Soc. Sec. v.

Ratliff, 560 U.S. --, 130 S. Ct. 2521 (2010), the fee award will first be subject to offset of any debt

Plaintiff may owe to the United States. The Commissioner will determine whether Plaintiff owes

a debt to the United States. If so, the debt will be satisfied first, and if any funds remain, they will

be made payable to Plaintiff and mailed to Plaintiff’s counsel. If the United States Department of

the Treasury reports to the Commissioner that the Plaintiff does not owe a federal debt, the

government will exercise its discretion and honor an assignment of EAJA fees and pay the awarded
fees directly to Plaintiff’s counsel. No additional petition pursuant to 28 U.S.C. § 2412(d) shall

be filed.

        IT IS SO ORDERED.


                                                 Signed: November 5, 2018
